         Case 2:12-cr-20083-DDC Document 2797 Filed 05/12/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

        Plaintiff,
                                                                  Case No. 12-20083-01-DDC
v.

LOS ROVELL DAHDA (01),

        Defendant.


                                  MEMORANDUM AND ORDER

        On December 12, 2019, after remand from the Tenth Circuit Court of Appeals, the court

sentenced Los Dahda to 135 months in prison. Mr. Dahda appealed. This matter comes before

the court on pro se1 defendant Los Dahda’s Motion Requesting Federal Bureau Of Prison

Restrictions Be Removed (Doc. 2742). For the reasons described below, the court dismisses Mr.

Dahda’s motion.

        Mr. Dahda argues that the Bureau of Prisons (“BOP”) will not allow him to correspond

with his brother Roosevelt, an inmate at a different federal correctional institution. Mr. Dahda

asserts that lifting the restriction is necessary so that he and his brother can “exercise their right

to litigate their [appeals] without delay.” Motion Requesting Federal Bureau Of Prison

Restrictions Be Removed (Doc. 2742) at 1.

        Initially, the court dismisses Mr. Dahda’s motion because he is serving his sentence at a

BOP institution not located in this judicial district. Mr. Dahda has not demonstrated that this



1
         Because Mr. Dahda proceeds pro se, the court construes his filings liberally and holds them to a
less stringent standard than formal pleadings drafted by lawyers. See Hall v. Bellmon, 935 F.2d 1106,
1110 (10th Cir. 1991). But the court does not assume the role of advocate for a pro se litigant. Id.
         Case 2:12-cr-20083-DDC Document 2797 Filed 05/12/20 Page 2 of 3




court, as the sentencing court, has jurisdiction to hear his claim, which arguably challenges the

conditions of his confinement under Bivens v. Six Unknown Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971).

        But even if the court could hear Mr. Dahda’s claim, he has not shown that he deserves

relief. The BOP has broad discretion to control inmate correspondence. See 28 C.F.R. § 540.14

(“The Warden may reject correspondence sent by or to an inmate if it is determined detrimental

to the security, good order, or discipline of the institution, to the protection of the public, or if it

might facilitate criminal activity.”). A federal inmate ordinarily cannot communicate directly

with an inmate at another penal or correctional institution unless the other inmate is “either a

member of the immediate family, or is a party or witness in a legal action in which both inmates

are involved.” 28 C.F.R. § 540.17. While Mr. Dahda’s putative correspondence with his brother

would satisfy this exception, the following additional limitations apply to correspondence

between inmates at different federal institutions:

        (a) Such correspondence at institutions of all security levels may always be
        inspected and read by staff at the sending and receiving institutions (it may not be
        sealed by the inmate); and

        (b)(1) The appropriate unit manager at each institution must approve of the
        correspondence if both inmates are housed in Federal institutions and both
        inmates are members of the same immediate family or are a party or witness in a
        legal action in which both inmates are involved.

Id.

        Mr. Dahda has not alleged that after a request to his unit manager, BOP denied him

permission to correspond with his brother. And even if he has made such a request but BOP

denied it, Mr. Dahda has not alleged that he has pursued any administrative remedies. Without

explanation, Mr. Dahda seeks to bypass the BOP process for inmate correspondence with family




                                                    2
        Case 2:12-cr-20083-DDC Document 2797 Filed 05/12/20 Page 3 of 3




members and parties in a related case. Mr. Dahda has not presented any justification for the

court to intervene in this matter, a subject committed to BOP discretion.

       The court therefore dismisses his motion.

       IT IS THEREFORE ORDERED BY THE COURT THAT Los Dahda’s Motion

Requesting Federal Bureau Of Prison Restrictions Be Removed (Doc. 2742) is dismissed.

       IT IS SO ORDERED.

       Dated this 12th day of May, 2020, at Kansas City, Kansas.

                                                     s/ Daniel D. Crabtree
                                                     Daniel D. Crabtree
                                                     United States District Judge




                                                3
